t c memo united_states tax_court michael p and dolores a gam petitioners v commissioner of internal revenue respondent docket no filed date r sent a notice_of_deficiency for to ps this notice_of_deficiency was mailed to the address used by ps on their tax_return the last tax_return ps filed before the notice_of_deficiency was issued except that r placed three additional digits at the end of the otherwise-correct zip code ps did not receive this notice_of_deficiency about months later ps received a copy of this notice_of_deficiency from r’s taxpayer_advocate held based on the evidence the three additional digits on the end of the zip code in the address used to mail the notice_of_deficiency did not affect the postal processing of the notice_of_deficiency and as a result did not render the address something other than ps’ last_known_address ps’ petition was not timely filed and r’s motion to dismiss is granted see sec_6212 sec_6213 i r c michael p and dolores a gam pro_se milton b blouke for respondent memorandum findings_of_fact and opinion chabot judge this matter is before us on respondent’s motion to dismiss the instant case for lack of jurisdiction because the petition was not filed within the time prescribed by sec_6213 respondent determined a deficiency in federal individual income_tax against petitioners for in the amount of dollar_figure the primary issue for decision is whether respondent’s use of three additional digits at the end of petitioners’ nine-digit zip code in the address for the notice_of_deficiency effectively resulted in the notice of deficiency’s not having being mailed to petitioners’ last_known_address within the meaning of sec_6212 b argument on the motion and an evidentiary hearing were held at a trial session of the court in las vegas nevada in addition to the motion papers and a transcript of the proceedings the record includes a stipulation of facts exhibits and posthearing memoranda findings_of_fact some of the facts have been stipulated the stipulations and ‘unless indicated otherwise all section chapter and subtitle references are to sections chapters and subtitles of the internal_revenue_code_of_1986 as in effect for the period beginning on the date the notice_of_deficiency was mailed and ending on the date the petition was filed the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners resided in henderson nevada on date respondent issued a notice_of_deficiency to petitioners for this notice_of_deficiency was sent by certified mail to petitioners at la mirada laguna hills ca this address is hereinafter sometimes referred to as the 12-digit zip code address on date and until date when petitioners moved to henderson nevada their street address was la mirada laguna hills california this address is hereinafter sometimes referred to as petitioners’ correct address or as the 9-digit zip code address the only difference between the two addresses is the addition of the digits to the end of the zip code on the 9-digit zip code address the 9-digit zip code address appears on petitioners’ tax_return which was filed on date the tax_return was the last tax_return petitioners filed before respondent issued the notice_of_deficiency for petitioners did not receive the certified mail notice_of_deficiency nor was the certified mail notice_of_deficiency returned to respondent the u s postal service hereinafter sometimes referred to as the usps does not have any record of q4e- delivery nor does it have any record of article returned for a certified letter mailed by respondent on date to petitioners’ correct address on or before date petitioners received from respondent a form cp-2000 dated date proposing a deficiency in the amount of dollar_figure and asking petitioners to respond within days this letter was addressed to petitioners at the 12-digit zip code address on date petitioners received a letter dated date from respondent’s taxpayer_advocate addressed to the digit zip code address this letter included a copy of the original notice_of_deficiency part of which petitioners attached to the petition filed in the instant case this was the first time petitioners received a copy of the notice_of_deficiency the petition in the instant case was filed on date which i sec_275 days after date when the notice_of_deficiency was mailed the envelope in which the petition was sent to this court is postmarked date which i sec_273 days after the notice_of_deficiency was mailed the correct zip code for the address la mirada laguna hills california is not the 12-digit zip code there is no such zip code as the 12-digit zip code within the usps system the correct zip code for la mirada laguna hills california is 92653-5316--the 9-digit zip code address - - mail is machine-sorted and dispatched to usps mail carriers if the envelope has a bar code a 5-digit zip code or a 9-digit zip code mail is processed manually if the envelope does not have a zip code if it has a or 13-digit zip code or if it is sent by certified mail certified mail is processed separately under an accountability system the use of zip codes by mailers is optional when the notice_of_deficiency was mailed to petitioners the 9-digit zip code address was petitioners’ last_known_address respondent’s use of the 12-digit zip code address for the notice_of_deficiency in the instant case did not affect the deliverability of the notice_of_deficiency because that piece of mail would in any event have been processed through an accountability system because it was sent by certified mail the notice_of_deficiency was addressed to petitioners at their last_known_address opinion respondent contends that this court does not have jurisdiction of the instant case because respondent mailed the notice_of_deficiency to petitioners’ last_known_address and the petition was not filed within days after respondent so mailed the notice_of_deficiency respondent contends that the use of the 12-digit zip code address did not prevent delivery of -- - the notice_of_deficiency finally respondent contends that even though petitioners did not receive the notice_of_deficiency as mailed petitioners had actual oral notice that a deficiency in income_tax had been proposed against them for the income_tax year petitioners contend they never received the notice_of_deficiency until after many efforts over many months they received a copy of the notice_of_deficiency attached to a letter from respondent’s taxpayer_advocate office in their written objection to respondent’s motion petitioners ask that we hold that their petition was timely filed and that this court has jurisdiction of their case in their opening statement at the evidentiary hearing on respondent’s motion petitioners contend that because of their efforts to get a copy of the notice_of_deficiency and respondent’s lack of cooperation the notice_of_deficiency should be treated as having been mailed on date the date on the letter from respondent’s taxpayer_advocate which included a copy of the notice_of_deficiency under these circumstances petitioners point out their petition was timely filed in addition petitioners contend that respondent’s addition of three digits to the zip code of petitioners’ correct address may have interfered with their receipt of the notice_of_deficiency on brief petitioners rest primarily on the contention that - this court does not have jurisdiction because the notice was never actually mailed to the petitioners and the respondent offers no evidence that it was also petitioners contend that oral notification of the notice_of_deficiency is insufficient to comply with sec_6212 thus some of petitioners’ contentions lead them to conclude that we do have jurisdiction of the instant case while petitioners’ other contentions lead them to conclude that we do not have jurisdiction we agree with respondent that we do not have jurisdiction because the notice_of_deficiency is valid and the petition was filed more than days after notice_of_deficiency was mailed a in general this court’s jurisdiction to redetermine a deficiency see sec_6214 depends on respondent’s sending a valid notice of sec_6214 determinations by tax_court a jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing - - deficiency to a taxpayer see sec_6212 and that taxpayer’s filing with this court a timely petition that we redetermine the deficiency determined against that taxpayer in that notice_of_deficiency see sec_6213 see normac inc 90_tc_142 accordingly if respondent issued a valid notice_of_deficiency sec_6212 provides in pertinent part as follows sec_6212 notice_of_deficiency a in general --if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a relating to income taxes he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail b address for notice_of_deficiency --- income and gift_taxes and certain excise_taxes ---in the absence of notice to the secretary under section of the existence of a fiduciary relationship notice of a deficiency in respect of a tax imposed by subtitle a if mailed to the taxpayer at his last_known_address shall be sufficient for purposes of subtitle a and this chapter chapter relating to assessment sec_6213 provides in pertinent part as follows sec restrictions applicable to deficiencies petition to tax_court a time for filing petition and restriction on assessment ---within days after the notice_of_deficiency authorized in sec_6212 is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency --- - and the petition is untimely then the petition will have to be dismissed for lack of jurisdiction see eg 74_tc_377 however if jurisdiction is also lacking because of respondent’s failure to issue a valid notice_of_deficiency then the case will be dismissed on the latter ground rather than for lack of a timely filed petition see 378_f2d_37 9th cir keeton v commissioner t c pincite and cases there cited see also 769_f2d_1376 9th cir affg tcmemo_1984_98 b last_known_address because of the court’s concern about jurisdiction we informally raised with the parties the question of whether respondent’s use of a 12-digit zip code might have an impact on whether respondent sent the notice_of_deficiency to petitioners’ last_known_address a notice_of_deficiency serves the purpose of the statutory scheme if it provides notice to the taxpayer that the commissioner has determined a deficiency against the taxpayer and it is received by the taxpayer in time to provide an tt is well settled that this court can proceed in a case only if we have jurisdiction and that any party or the court sua sponte can guestion jurisdiction at any time even after the case has been tried and briefed see normac inc 90_tc_142 88_tc_1063 n and cases there cited -- - opportunity to petition this court to redetermine the deficiency see eg 81_tc_65 81_tc_42 if the taxpayer files a timely petition frieling or receives the notice_of_deficiency early enough to file a timely petition even if the taxpayer does not file a timely petition mulvania then the notice_of_deficiency has satisfied these requirements in addition the statute provides that the mailing of a notice_of_deficiency to a taxpayer’s last_known_address within the meaning of sec_6212 is a safe_harbor assuring respondent that the notice is valid for purposes of sec_6212 even if the notice is not received by the taxpayer before the 90-day petition period has run see dewelles v united_states f 2d pincite 75_tc_318 affd without published opinion 673_f2d_1332 7th cir in the instant case the parties have stipulated that petitioners did not receive the notice_of_deficiency that was mailed on date petitioners finally received a copy of this notice_of_deficiency on date long after the expiration of the 90-day petition period the parties’ stipulations make it clear and we have found that the 9-digit zip code address was petitioners’ last_known_address the address used by respondent for the notice of deficiency the 12-digit zip code address differed from the last_known_address only in that the former included three additional digits at the end of the zip code the unrebutted testimony of a usps employee who has management responsibility for and extensive experience with the usps’s zip code system makes it plain that the three additional digits at the end of the zip code would not have had any effect on the deliverability of the notice_of_deficiency this testimony is buttressed by the parties’ stipulation of petitioners’ receipt of a date letter the cp-2000 that had been addressed to the 12-digit zip code address and the parties stipulation of petitioners’ receipt of a date letter from respondent’s taxpayer_advocate that had been addressed to the 12-digit zip code address thus although the three additional digits at the end of the zip code were not properly part of petitioners’ last_known_address these digits did not affect the deliverability of mail to petitioners that is the three additional digits would not have affected the usps’s processing of mail and mail which included the three additional digits made itss way in a timely manner to petitioners’ mailbox both before and after the date notice_of_deficiency under these circumstances it would be an exaltation of trivia over both form and substance to hold that the three additional digits affect the status of the notice_of_deficiency in 905_f2d_665 2d cir affg tcmemo_1989_676 in addressing the deficiency_notice the commissioner added c o jessie vogel esq to the address that the taxpayer had last reported to the irs we held that the commissioner mailed the notice to the taxpayer at his last_known_address finding that the addition of c o jessie vogel esq to the address on the notice_of_deficiency was mere surplusage having no effect on its proper mailing or delivery accordingly consistent with our precedents we hold for respondent that respondent mailed the notice_of_deficiency by certified mail on date to petitioners at their last_known_address within the meaning of sec_6212 b c other contention sec_1 notice_of_deficiency not sent at the end of the evidentiary hearing the court directed the parties to file one round of briefs respondent opening and petitioners answering in petitioners’ answering brief they raise for the first time the contention that respondent failed to demonstrate that the notice_of_deficiency was mailed to to the same effect are pickering v commissioner tcmemo_1998_142 nationwide power corp v commissioner tcmemo_1992_485 iacino v commissioner tcmemo_1992_111 watkins v commissioner tcmemo_1992_6 davis v commissioner tcmemo_1990_473 greenstein v commissioner tcmemo_1990_405 compare wilson v commissioner tcmemo_1997_515 violette v commissioner tcmemo_1994_173 petitioners although the parties cannot confer jurisdiction on this court by merely stipulating or otherwise agreeing that we have jurisdiction see 111_tc_273 and cases there cited they are permitted to effectively stipulate as to matters of fact on the basis of which we may conclude that we have jurisdiction at the start of the evidentiary hearing the parties offered and the court received stipulations and stipulated exhibits including the following on date the internal_revenue_service located at fresno california issued a statutory_notice_of_deficiency to the petitioners for the taxable_year the statutory_notice_of_deficiency dated date for the taxable_year was addressed to the petitioners pincite1 la mirada laguna hills ca the statutory_notice_of_deficiency was mailed by certified mail to petitioners at the above address attached an sic marked as exhibit 7-j is a copy of the certified mailing list the petitioners stipulate that their street address on date and until date when they moved to henderson nevada was la mirada laguna hills ca this was the address as shown on their last filed tax_return tax_return filed date prior to the issuance of the notice_of_deficiency on date the petitioners did not receive the notice_of_deficiency issued on date for the taxable_year by certified mail these stipulations are binding unless the parties agree otherwise or the court relieves a party from the binding effect where justice reguires rule e ’ the parties have not informed the court of any agreement to modify the binding effect of the plain statements in stipulation and the corroborative statements in stipulations and petitioners have not asked the court to relieve them from stipulation or we do not find anything in the record in the instant case that suggests that justice requires that we relieve petitioners from any such binding effect accordingly the parties’ stipulations resolve this matter-- the notice_of_deficiency was issued and mailed to petitioners by certified mail on date see eg bail bonds by ‘rule stipulations for trial e binding effect a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires a stipulation and the admissions therein shall be binding and have effect only in the pending case and not for any other purpose and cannot be used against any of the parties thereto in any other case or proceeding unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure - - marvin nelson inc v commissioner 820_f2d_1543 9th cir affg tcmemo_1986_23 petitioners cite five published opinions in the parts of their brief dealing with the issue of whether the notice_of_deficiency was mailed in 161_fsupp_158 e d n y one of the opinions that petitioners cite there were stipulations about numerous documents but none about a notice_of_deficiency see id pincite the opinion in williams relates that government counsel specifically argued on brief that the commissioner was not required to send a notice_of_deficiency see id pincite the district_court rejected that argument and ruled for the taxpayer see id pincite in 326_f2d_898 4th cir another opinion cited by petitioners the parties thereto stipulated that there had been an assessment of income_tax followed by a notice_and_demand for payment under sec_6303 see id pincite they also stipulated that said assessment with interest thereon as allowed by law remains due and owing to the united_states of america id pincite n the district_court granted summary_judgment to the government on appeal the taxpayer’s beneficiaries raised the question of whether a notice of ‘the government sued to enforce its assessment lien against the cash surrender values of two of the taxpayer’s life_insurance policies the taxpayer had gone to mexico and stayed there the appellants were beneficiaries under the policies see united continued -- - deficiency had been sent to the taxpayer see id pincite the court_of_appeals rejected the government counsel’s contention that the above-noted stipulation amounted to an agreement that the assessment was valid held that a valid notice_of_deficiency was essential to the validity of the assessment and thus was jurisdictional in any suit to enforce the assessment lien reversed the grant of summary_judgment and remanded for further proceedings see id pincite the three other opinions cited by petitioners do not discuss the role of stipulations all five of the opinions that petitioners cite are distinguishable from the instant case in that the parties in the instant case have laid to rest the important factual matter that the court_of_appeals focused on in ball ie in the instant case the parties stipulated that the notice_of_deficiency was mailed to petitioners by certified mail on date we conclude and we have found based on the parties’ stipulations that respondent has satisfactorily demonstrated that the notice_of_deficiency was mailed to petitioners by certified mail on date start of 90-day period in their supplemental written objection to respondent’s motion to dismiss and in their opening statement at the continued states v ball 326_f2d_898 4th cir - evidentiary hearing petitioners contend that the 90-day period for filing their petition should start on date the date of the letter from respondent’s taxpayer_advocate which included a copy of the notice_of_deficiency petitioners did not include this contention in their posthearing brief we treat this as in effect petitioners’ abandonment of this contention see subpars and of rule e 96_tc_226 89_tc_46 in any event the general_rule is that the date of receipt if any is irrelevant for purposes of applying the 90-day requirement see 564_f2d_1317 9th cir affg in part and dismissing in part unreported orders of this court we have not found anything in the record that would cause us to conclude that the instant case presents any exception to this general_rule under sec_6213 and rule a the first day of the 90-day period is date the day after the notice_of_deficiency was mailed to petitioners the petition was filed on date long after the end of the 90-day period d conclusions respondent sent a valid notice_of_deficiency to petitioners petitioners did not file a timely petition because the petition was not filed timely this court does not have jurisdiction over the instant case under the circumstances we need not and do not resolve the parties’ dispute about an asserted oral notification of the notice_of_deficiency see 89_tc_1063 n and cases there cited affd 886_f2d_1237 9th cir although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied then sue for a refund in the appropriate federal district_court or the u s court of federal claims see 15_f3d_970 n 10th cir affg tcmemo_1992_328 55_tc_138 n we do not express any view in the instant case as to whether our opinion in gam v commissioner t c summary opinion should have any preclusive or other effect in any such refund_suit we hold for respondent respondent’s motion to dismiss will be granted and an appropriate order will be entered dismissing the instant case for lack of jurisdiction
